EXHIBIT 99.2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Upjoy Holdings Limited and Subsidiary We have audited the accompanying consolidated balance sheets of Upjoy Holdings Limited and Subsidiary (the Company) as of December 31, 2009 and 2008, and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for each of the years in the two-year period ended December 31, 2009. Upjoy Holdings Limited and Subsidiary’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Upjoy Holdings Limited and Subsidiary as of December 31, 2009 and 2008, and the consolidated results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Madsen & Associates CPAs, Inc. Madsen & Associates CPAs, Inc. Salt Lake City, Utah March 15, UPJOY HOLDINGS LIMITED AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, 2009 and 2008 2009 2008 ASSETS CURRENT ASSETS Cash and cash equivalents $ 40,270 $ 60,825 Pledged deposits 6,163,611 1,974,479 Accounts receivable 1,219,279 407,733 Tax recoverable - 93,414 Inventories 483,640 812,250 Prepaid expenses and other receivables 148,110 923,240 Total current assets 8,054,910 4,271,941 PROPERTY, PLANT & EQUIPMENT, NET 2,362,744 1,551,936 TOTAL ASSETS $ 10,417,654 $ 5,823,877 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES CURRENT LIABILITIES Bank loans $ 1,320,774 $ - Accounts payable 690,980 629,537 Accrued expenses and other payables 5,966 33,880 Tax payable 59,118 - Amount due to a shareholder 8,163,296 5,687,615 TOTAL CURRENT LIABILITIES AND TOTAL LIABILITIES 10,240,134 6,351,032 STOCKHOLDERS’ EQUITY Common stock, par value $1; 50,000 shares authorized; 10,000 shares and 1 share issued and outstanding as of December 31, 2009 and 2008, respectively 10,000 1 Accumulated deficit (133,609 ) (819,410 ) Accumulated other comprehensive income 301,129 292,254 TOTAL STOCKHOLDERS’ EQUITY 177,520 (527,155 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 10,417,654 $ 5,823,877 See accompanying notes to consolidated financial statements 1 UPJOY HOLDINGS LIMITED AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Years Ended December 31, 2009 and 2008 2009 2008 REVENUE $ 13,378,563 $ 8,257,663 COST OF SALES 12,026,171 7,861,417 GROSS MARGIN 1,352,392 396,246 EXPENSES Selling and distribution 196,248 97,537 General and administrative 273,295 199,483 TOTAL OPERATING EXPENSES 469,543 297,020 OPERATING INCOME 882,849 99,226 OTHER INCOME/(EXPENSE) Other income 16,779 70,610 Interest income 67,558 77,661 Interest expense (63,691 ) (67,647 ) Other expense (217,694 ) (371,081 ) TOTAL OTHER EXPENSE (197,048 ) (290,457 ) INCOME/(LOSS) BEFORE PROVISION FOR INCOME TAXES 685,801 (191,231 ) PROVISION FOR INCOME TAXES - - NET INCOME/(LOSS) 685,801 (191,231 ) OTHER COMPREHENSIVE INCOME Gain on foreign exchange translation 8,875 134,998 COMPREHENSIVE INCOME/(LOSS) $ 694,676 $ (56,233 ) EARNINGS PER SHARE, BASIC AND DILUTED $ 685,801 $ (191,231 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED 1 1 See accompanying notes to consolidated financial statements 2 UPJOY HOLDINGS LIMITED AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDER’S EQUITY AND COMPREHENSIVE INCOME Years Ended December 31, 2009 and 2008 Common stock Number of shares Amount Accumulated deficit Accumulated other comprehensive income Total equity Balance at January 1, 2008 1 $ 1 $ (628,179 ) $ 157,256 $ (470,922 ) Net loss for the year - - (191,231 ) - (191,231 ) Foreign currency translation adjustments - - - 134,998 134,998 Balance at December 31, 2008 and January 1, 2009 1 $ 1 $ (819,410 ) $ 292,254 $ (527,155 ) Net income for the year - - 685,801 - 685,801 Issuance of common stock for cash at $1 per share 9,999 9,999 - - 9,999 Foreign currency translation adjustments - - - 8,875 8,875 Balance at December 31, 2009 10,000 $ 10,000 $ (133,609 ) $ 301,129 $ 177,520 See accompanying notes to consolidated financial statements 3 UPJOY HOLDINGS LIMITED AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, 2009 and 2008 2009 2008 Cash flows from operating activities Net income/(loss) $ 685,801 $ (191,231 ) Adjustments to reconcile net income to net cash provided by/(used in) operating activities: Depreciation 258,733 132,222 Changes in assets and liabilities: Increase in trade receivables (811,546 ) (147,634 ) Decrease/(increase) in inventory 328,610 (388,018 ) Decrease/(increase) in prepaid expenses and other receivables 775,130 (865,347 ) Increase in trade payables 61,443 318,419 Decrease/(increase) in tax recoverable 93,414 (50,519 ) Increase/(decrease) in tax payable 59,118 - (Decrease)/increase in accrued expenses and other payables (27,914 ) 31,252 Net cash provided by/(used in) operating activities 1,422,789 (1,160,856 ) Cash flows from investing activities Purchase of plant and equipment (1,064,914 ) (790,299 ) Net cash used in investing activities (1,064,914 ) (790,299 ) Cash flows from financing activities Proceeds from bank loans 1,317,271 - Repayment of bank loans - (936,148 ) (Increase)/decrease in pledged deposits (4,189,132 ) 1,314,005 Proceeds from issuance of shares of common stock 9,999 - Increase in amount due to a shareholder 2,475,681 1,501,084 Net cash (used in)/provided by financing activities (386,181 ) 1,878,941 Net decrease in cash and cash equivalents (28,306 ) (72,214 ) Effect of foreign exchange rate changes 7,751 111,909 Cash and cash equivalents at beginning of year 60,825 21,130 Cash and cash equivalents at end of year $ 40,270 $ 60,825 Analysis of cash and cash equivalents: Cash and bank $ 40,270 $ 60,825 Cash paid for interest $ 63,691 $ 67,647 Cash paid for income taxes $ - $ - See accompanying notes to consolidated financial statements 4 UPJOY HOLDINGS LIMITED AND SUBSIDIARY Notes to Consolidated Financial Statements December 31, 2009 and 2008 NOTE 1 – ORGANIZATION AND PRINCIPAL ACTIVITIES Upjoy Holdings Limited (“Upjoy”), a company incorporated in the British Virgin Islands (“BVI”), is an investment holding company. Hangzhou Crystal Pines Beverages & Packaging Co. Ltd (“Hangzhou Crystal Pines”), a company incorporated in Hangzhou city, Zhejiang province of the People’s Republic of China (the “PRC” or “China”), is a wholly-owned subsidiary of Upjoy. During the years ended December 31, 2009 and 2008, Hangzhou Crystal Pines was principally engaged in the manufacture of OEM bottled water in the PRC. At December 31, 2009, details of the Company and its subsidiary are as follows: Name Domicile and date of incorporation Effective ownership Principal activities Upjoy BVI December 3, 2003 100% Investment holding Hangzhou Crystal Pines PRC March 24, 2004 100% Production of OEM bottled water In June 2008, Hangzhou Crystal Pines opened a branch in Taizhou city, Zhejiang province of the PRC, which is engaging in the same business. NOTE 2 – REORGANIZATION On December 30, 2009, Great East Packaging Holdings Limited (“GEPH”), the then controlling shareholder of the Company, entered into a restructuring agreement with Great East (Overseas) Packaging Limited (“GEOP”), a wholly-owned subsidiary of Hangzhou Great East Packaging Co., Ltd (“Hangzhou Great East”). Pursuant to which, the Company issued 9,999 ordinary shares at $1 each to GEOP. The shares were issued on December 31, 2009. Immediately after the completion of the share issuance, the Company became a subsidiary of GEOP, and GEPH became a minority shareholder of the Company.Although GEPH is now a minority shareholder, it retains a three-year option exercisable at $1 to acquire a 60% interest in a company that owns 84% of the outstanding common stock of Hangzhou Great East.The exercise of this option would give GEPH an indirect majority interest in the Company. NOTE 3 – PRINCIPLES OF CONSOLIDATION The accompanying consolidated financial statements include the accounts of the Upjoy and its subsidiary Hangzhou Crystal Pines (collectively known as the “Company”).
